Exhibit 10.16

FIRST AMENDMENT TO MASTER REPURCHASE AGREEMENT

THIS FIRST AMENDMENT TO MASTER REPURCHASE AGREEMENT (this “Amendment”), dated as
of July 26, 2013 (the “Effective Date”), is made by and among CITIBANK, N.A.,
having an address at 388 Greenwich Street, 19th Floor, New York, New York 10013
(together with its successors and/or assigns, “Buyer”), PARLEX 2 FINANCE, LLC, a
Delaware limited liability company, having an address c/o Blackstone Mortgage
Trust, Inc., 345 Park Avenue, New York, New York 10154 (“Seller”) and, for the
purpose of acknowledging and agreeing to the provision set forth in Section 3
hereof, BLACKSTONE MORTGAGE TRUST, INC., a Maryland corporation, having an
address at 345 Park Avenue, New York, New York 10154 (“Guarantor”).

W I T N E S S E T H:

WHEREAS, Seller and Buyer have entered into that certain Master Repurchase
Agreement, dated as of June 12, 2013 (as the same may be amended, supplemented,
extended, restated, replaced or otherwise modified from time to time, the
“Repurchase Agreement”);

WHEREAS, all capitalized terms used herein and not otherwise defined shall have
the respective meanings set forth in the Repurchase Agreement;

WHEREAS, Seller and Buyer desire to modify certain terms and provisions of the
Repurchase Agreement as set forth herein.

NOW, THEREFORE, in consideration of ten dollars ($10) and for other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, Seller and Buyer covenant and agree as follows as of the Effective
Date, and Guarantor acknowledges and agrees as to the provision set forth in
Section 3 as of the Effective Date:

1. Modification of Repurchase Agreement. The Repurchase Agreement is hereby
modified as of the Effective Date as follows:

(a) The following sentence is hereby added as clause (d) to the definition of
“Eligible Loans” in Section 2 of the Repurchase Agreement:

“(d) in the event the maturity date of the subject Whole Loan or Senior
Interests (or participation interests therein) shall be later than three
(3) years (inclusive of all extension terms) after the expiration of the
Facility Availability Period, then the conditions precedent to the exercise of
any option that would extend the maturity date of such Whole Loan or Senior
Interests (or participation interests therein) beyond such three (3) year period
shall include extension conditions satisfactory to Buyer, including but not
limited to, enhanced credit metrics relative to those in place at the time of
such Purchased Loan’s origination.”



--------------------------------------------------------------------------------

(b) The definition of “Facility Amount” in Section 2 of the Repurchase Agreement
is hereby deleted in its entirety and replaced with the following:

“Facility Amount” shall mean the sum of Facility Amount – Class A and Facility
Amount – Class B;

(c) Two new defined terms are added, in alphabetical order, to Section 2 of the
Repurchase Agreement, as follows:

“Facility Amount – Class A” shall mean $250,000,000;

“Facility Amount – Class B” shall mean $250,000,000;

(d) The definition of “Facility Availability Period” in Section 2 of the
Repurchase Agreement is hereby deleted in its entirety and replaced with the
following:

“Facility Availability Period” shall mean, with respect to any Purchased Loan,
the Facility Availability Period – Class A or the Facility Availability Period –
Class B, as applicable.

(e) Two new defined terms are added, in alphabetical order, to Section 2 of the
Repurchase Agreement, as follows:

“Facility Availability Period – Class A” shall be solely applicable to each
Purchased Loan – Class A and shall mean the twelve (12) month period commencing
on the Effective Date of the First Amendment to this Agreement and ending on the
one (1) year anniversary of such date (i.e. July 26, 2014) (or if such day is
not a Business Day, the next succeeding Business Day). Notwithstanding anything
herein to the contrary, at any time during the Facility Availability Period –
Class A, Seller may request an extension of the Facility Availability Period –
Class A, which extension shall be in Buyer’s sole discretion and subject to
terms and conditions determined by Buyer in its sole discretion.

“Facility Availability Period – Class B” shall be solely applicable to each
Purchased Loan – Class B and shall mean the period commencing on the Facility
Commencement Date and ending on the three (3) year anniversary of the Facility
Commencement Date (or if such day is not a Business Day, the next succeeding
Business Day). Notwithstanding anything herein to the contrary, at any time
during the Facility Availability Period – Class B, Seller may request an
extension of the Facility Availability Period – Class B, which extension shall
be in Buyer’s sole discretion and subject to terms and conditions determined by
Buyer in its sole discretion.

 

2



--------------------------------------------------------------------------------

(f) The following defined term is hereby added, in alphabetical order, to
Section 2 of the Repurchase Agreement, as follows:

“Facility Commencement Date” shall mean June 12, 2013.

(g) The definition of “Purchased Loans” in Section 2 of the Repurchase Agreement
is hereby deleted in its entirety and replaced with the following:

“Purchased Loans” shall mean (i) with respect to any Transaction, the Eligible
Loan (i.e. either a Purchased Loan – Class A or a Purchased Loan – Class B) sold
by Seller to Buyer in such Transaction and (ii) with respect to the Transactions
in general, all Eligible Loans sold by Seller to Buyer (i.e. all Purchased Loans
– Class A and all Purchased Loans – Class B).

(h) Two new defined terms are hereby added, in alphabetical order, to Section 2
of the Repurchase Agreement, as follows:

“Purchased Loan – Class A” shall mean a Purchased Loan categorized as a “Class
A” Purchased Loan on the related executed Confirmation.

“Purchased Loan – Class B” shall mean a Purchased Loan categorized as a “Class
B” Purchased Loan on the related executed Confirmation.

(i) The definition of “Facility Expiration Date” in Section 2 of the Repurchase
Agreement is hereby deleted in its entirety and replaced with the following:

“Facility Expiration Date” shall mean the later to occur of the Facility
Expiration Date – Class A and the Facility Expiration Date – Class B.

(j) Two new defined terms are hereby added, in alphabetical order, to Section 2
of the Repurchase Agreement, as follows:

“Facility Expiration Date – Class A” shall mean the last day of the Facility
Availability Period – Class A; provided, that the Facility Expiration Date –
Class A shall be extendible by Seller on an annual basis thereafter (i.e. for
consecutive twelve (12) month periods), subject to the following:

(a) Seller delivers to Buyer a written request of the extension of the Facility
Expiration Date – Class A no earlier than ninety (90) nor later than thirty
(30) days before the then current Facility Expiration Date – Class A,

(b) no Default or Event of Default has occurred and is continuing on the date
the request to extend is delivered or on the then current Facility Expiration
Date – Class A,

 

3



--------------------------------------------------------------------------------

(c) no Margin Deficit exists that has not been satisfied,

(d) the Concentration Limit is satisfied on the date the request to extend is
delivered and on the then current Facility Expiration Date – Class A (except to
the extent waived or otherwise approved by Buyer), and

(e) Seller shall have paid to Buyer the Extension Fee on or before the then
current Facility Expiration Date – Class A; provided, however, that the
Extension Fee with respect to extending the Facility Availability Period –
Class A shall only accrue and be due and payable from and after the occurrence
of Facility Expiration Date – Class B.

“Facility Expiration Date – Class B” shall mean the last day of the Facility
Availability Period – Class B; provided, that the Facility Expiration Date –
Class B shall be extendible by Seller on an annual basis thereafter (i.e. for
consecutive twelve (12) month periods), subject to the following:

(a) Seller delivers to Buyer a written request of the extension of the Facility
Expiration Date – Class A no earlier than ninety (90) nor later than thirty
(30) days before the then current Facility Expiration Date – Class B,

(b) no Default or Event of Default has occurred and is continuing on the date
the request to extend is delivered or on the then current Facility Expiration
Date – Class B,

(c) no Margin Deficit exists that has not been satisfied,

(d) the Concentration Limit is satisfied on the date the request to extend is
delivered and on the then current Facility Expiration Date – Class B (except to
the extent waived or otherwise approved by Buyer), and

(e) Seller shall have paid to Buyer the Extension Fee on or before the then
current Facility Expiration Date – Class B.

(k) The following language is hereby inserted in Section 3(a), at the end of
clause (i) in the first sentence and immediately prior to the phrase “and (ii)”:
“…and the aggregate outstanding Purchase Prices at any time for all Purchased
Loans – Class A shall not exceed the Facility Amount – Class A, and the
aggregate outstanding Purchase Prices at any time for all Purchased Loans –
Class B shall not exceed the Facility Amount – Class B”.

(l) The items listed in Section 3(b) of the Repurchase Agreement to be set forth
in the Confirmation is hereby amended as follows: (a) subclauses (iii)-(ix) are
hereby renumbered to be subclauses (iv)-(x) and (b) a new subclause (iii) is
inserted to read as follows: “(iii) the classification of such Purchased Loan as
either a Purchased Loan – Class A or a Purchased Loan – Class B,”.

 

4



--------------------------------------------------------------------------------

(m) The following sentence is hereby added to the end of Section 3(c) of the
Repurchase Agreement, as follows:

“Notwithstanding anything to the contrary set forth herein, (i) no Purchased
Loan shall be classified as both a Purchased Loan – Class A and a Purchased Loan
– Class B and (ii) upon classification as either a Purchased Loan – Class A or a
Purchased Loan – Class B, no Purchased Loan shall be re-classified unless
permitted by Buyer in Buyer’s sole discretion.”

(n) The phrase “At any time prior to the Facility Expiration Date…” at the
beginning of Sections 4(c) and 4(e) is hereby deleted in both places and
replaced with the phrase “At any time during the applicable Facility
Availability Period…”.

(o) The phrase: “…during the Facility Availability Period” in Section 5(d) and
twice in Section 5(e) is hereby deleted in all three places and replaced with
the phrase: “…prior to the Facility Expiration Date”.

(p) The phrase “Following the end of the Facility Availability Period…” at the
beginning of Section 5(f) is hereby deleted and replaced with the phrase: “After
the Facility Expiration Date…”.

2. Seller’s Representations. Seller has taken all necessary action to authorize
the execution, delivery and performance of this Amendment. This Amendment has
been duly executed and delivered by or on behalf of Seller and constitutes the
legal, valid and binding obligation of Seller enforceable against Seller in
accordance with its terms subject to bankruptcy, insolvency, and other
limitations on creditors’ rights generally and to equitable principles. No Event
of Default has occurred and is continuing, and no Event of Default will occur as
a result of the execution, delivery and performance by Seller of this Amendment.
Any consent, approval, authorization, order, registration or qualification of or
with any Governmental Authority required for the execution, delivery and
performance by Seller of this Amendment has been obtained and is in full force
and effect (other than consents, approvals, authorizations, orders,
registrations or qualifications that if not obtained, are not reasonably likely
to have a Material Adverse Effect).

3. Reaffirmation of Guaranty. Guarantor has executed this Amendment for the
purpose of acknowledging and agreeing that, notwithstanding the execution and
delivery of this Amendment and the amendment of the Repurchase Agreement
hereunder, all of Guarantor’s obligations under the Guaranty remain in full
force and effect and the same are hereby irrevocably and unconditionally
ratified and confirmed by Guarantor in all respects.

4. Full Force and Effect. Except as expressly modified hereby, all of the terms,
covenants and conditions of the Repurchase Agreement and the other Transaction
Documents remain unmodified and in full force and effect and are hereby ratified
and confirmed by Seller.

 

5



--------------------------------------------------------------------------------

Any inconsistency between this Amendment and the Repurchase Agreement (as it
existed before this Amendment) shall be resolved in favor of this Amendment,
whether or not this Amendment specifically modifies the particular provision(s)
in the Repurchase Agreement inconsistent with this Amendment. All references to
the “Agreement” in the Repurchase Agreement or to the “Repurchase Agreement” in
any of the other Transaction Documents shall mean and refer to the Repurchase
Agreement as modified and amended hereby.

5. No Waiver. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of the Buyer under the
Repurchase Agreement, the Guaranty, any of the other Transaction Documents or
any other document, instrument or agreement executed and/or delivered in
connection therewith.

6. Headings. Each of the captions contained in this Amendment are for the
convenience of reference only and shall not define or limit the provisions
hereof.

7. Counterparts. This Amendment may be executed in any number of counterparts,
and all such counterparts shall together constitute the same agreement.
Signatures delivered by email (in PDF format) shall be considered binding with
the same force and effect as original signatures

8. Governing Law. This Amendment shall be governed in accordance with the terms
and provisions of Section 20 of the Repurchase Agreement.

[No Further Text on this Page; Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives as of the day and year first above
written and effective as of the Effective Date.

 

SELLER: PARLEX 2 FINANCE, LLC, a Delaware limited liability company By:  

/s/ Douglas Armer

  Name:   Douglas Armer   Title:   Principal, Head of Capital Markets GUARANTOR:

BLACKSTONE MORTGAGE TRUST, INC.,

a Maryland corporation

By:  

/s/ Thomas C. Ruffing

  Name:   Thomas C. Ruffing   Title:   Managing Director, Asset Management

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

BUYER: CITIBANK, N.A. By:  

/s/ Richard N. Schlenger

  Name:   Richard B. Schlenger   Title:   Authorized Signatory